Title: From George Washington to the United States Senate and House of Representatives, 7 August 1789
From: Washington, George
To: United States Senate and House of Representatives

 

New York August 7th 1789

The business which has hitherto been under the consideration of Congress has been of so much importance, that I was unwilling to draw their attention from it to any other subject. But the disputes which exist between some of the United States and several powerful Tribes of Indians within the limits of the Union, and the hostilities which have in several instances been committed on the Frontiers, seem to require the immediate interposition of the general Government.
I have, therefore, directed the several statements and papers, which have been submitted to me on this subject by General Knox to be laid before you for your information.
While the measures of Government ought to be calculated to protect its citizens from all injury and violence; a due regard should be extended to those Indian Tribes whose happiness, in the course of events, so materially depends on the national justice and humanity of the United States.
If it should be the judgment of Congress that it would be most expedient to terminate all differences in the Southern District, and to lay the foundation for future confidence by an amicable treaty with the Indian Tribes in that quarter, I think proper to suggest the consideration of the expediency of instituting a temporary Commission for that purpose, to consist of three persons, whose authority should expire with the occasion.
How far such a measure, unassisted by Posts, would be competent to the establishment and preservation of peace and tranquility on the Frontiers, is also a matter which merits your serious consideration.
Along with this object I am induced to suggest another, with the national importance and necessity of which I am deeply impressed; I mean, some uniform and effective system for the Militia of the United States. It is unnecessary to offer arguments in recommendation of a measure, on which the honor, safety and well-being of our Country so evidently and so essentially depend: But it may not be amiss to observe that I am particularly anxious, it should receive as early attention as circumstances

will admit; because it is now in our power to avail ourselves of the military knowledge disseminated throughout the several States, by means of the many well instructed Officers and Soldiers of the late Army; a resource which is daily diminishing by deaths and other causes. To suffer this peculiar advantage to pass away unimproved, would be to neglect an opportunity which will never again occur, unless, unfortunately, we should again be involved in a long and arduous war.

Go: Washington

